DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      VINCENT PAUL RIZZOTTO,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D19-300 and 4D19-301

                          [September 26, 2019]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Sherwood Bauer, Jr., Judge; L.T. Case Nos.
432018CF000771CFAXMX and 432018CF001341CFAXMX.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.